Grosse, J.
(concurring)
—
I concur in the majority’s resolution of this case because it is technically correct. But I write separately to underscore the absurdity of applying the pollution exclusion in the context of Pacific Restoration and Waterproofing Inc.’s (Pacific Restoration’s) business. Pacific Restoration is insured under the American States Insurance Co.’s business policy. Its job is to apply waterproofing material, which by definition requires bringing pollutants to jobsites.
The effect of the pollution exclusion is to exclude from coverage virtually all claims arising from Pacific Restoration’s business activities. While it is true that the exclusions would not preclude coverage if a canister of waterproofing material fell and injured someone, what good is business insurance that excludes from coverage activities that go to the heart of the business being insured? I am at a loss to discern for what Pacific Restoration pays its premiums. As the court observed in Kent Farms, Inc. v. Zurich Insurance Co.:
*536The qualified pollution exclusion clause, a precursor to the clause at issue here, came into existence so insurers could avoid the “yawning extent of potential liability arising from the gradual or repeated discharge of hazardous substances into the environment.” Later, various forms of absolute pollution exclusion clauses, including the clause here, were incorporated into insurance policies in the wake of expanded environmental liability under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601-9675 (1995) (CERCLA). These clauses were clearly intended to exculpate insurance companies from liability for massive environmental cleanups required by CERCLA and similar legislation. The insurance companies’ objective in creating both clauses was to avoid liability for environmental pollution. To read the absolute exclusion clause more broadly ignores the general coverage provisions.[26]
Pollution exclusions should not be permitted where they essentially preclude all coverage for injuries one would expect to arise from the insured’s business. The legislature should limit pollution exclusions before their broad reach swallows the coverage businesses purchase them to provide.
Ellington, J., concurs with Grosse, J.
Review granted at 151 Wn.2d 1031 (2004).

 140 Wn.2d 396, 400-01, 998 P.2d 292 (2000) (emphasis added) (citations omitted).